IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ROBERT RIDDLE CLINTON,

              Petitioner,

v.                                                     Case No. 5D17-0477

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 24, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Riddle Clinton, Avon Park, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and     Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the November 18, 2016,

Order Denying Motion for Postconviction Relief, filed in Case Nos. 2007-000425-

CFAWS and 2007-000541-CFAWS, in the Circuit Court in and for Volusia County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.

SAWAYA, EVANDER, BERGER, JJ., concur.